DETAILED ACTION
This Office Action is in response to the Amendments filed on 06/09/2022 as a Request for Continued Examination. 
In the filed response, claims 1, 6, 16, and 17 have been amended where claims 1, 17, and 17 are independent claims.  Further, claim 19 has been canceled with claims 4 and 15 being previously canceled.
Accordingly, Claims 1-3, 5-14, and 16-18 have been examined and are pending. 


Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 04/21/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
3.	Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. Please see Examiner’s responses below.
4.	As discussed with Applicant’s representative on 09/20/2022 (please see attached interview summary), Examiner after careful consideration of the art of record found that Chen’s teachings disclose or suggest  the previously identified allowable subject matter of claim 19 which was incorporated into the independent claims.  Specifically, Chen discloses or suggests  “deriving a last width and a last height of a last subpicture of the set of subpictures based on a width and a height of the current picture and sizes of one or more subpictures in the set of subpictures other than the last subpicture” as shown in Fig. 24 where the position and size of a last subpicture of a picture can be derived based on the size of the picture and the sizes and positions of previous subpictures. Further, Chen teaches “the last width and the last height of the last subpicture of the set of subpictures being omitted in the sequence parameter set” as noted in Tables 1 and 10 of Figs. 10 and 20, respectively. Here, the for-loop shows index i going from 0 to less than or equal to sps_num_subpics_minus1, where minus 1 is understood to exclude the last subpic, i.e. is omitted. Please see office action below for details.
5.	Further searches also yielded prior art Wang et al. (US 2021/0337228 A1), hereinafter referred to as Wang (PTO 892), which contrary to Chen883, was found to more clearly teach “setting a position of the first subpicture…that is relative to the current picture, the position of the first subpicture corresponding to a top-left position of the first subpicture, a parameter specifying the position of the first subpicture being omitted in the sequence parameter set”. As such, Wang replaces Chen883 as shown in the office action below.  Lastly Hendry et al. US 2022/0217415 A1, hereinafter referred to as Hendry (PTO 892), is brought in to address the features of a picture header and one or more slice headers as recited in claims 11and 12, respectively. 
6.	Examiner in an attempt to advance prosecution of the instant application, has identified allowable subject matter in dependent claims 6-8 and 13-14, as the art of record do not reasonably teach or suggest these features either alone or in combination.  Please see allowable subject matter in the office action below for more details.
7.	Examiner is amendable to an interview to help expedite the instant application. Please see the conclusion to this office action regarding scheduling interviews.
8.	Accordingly, Claims 1-3, 5-14, and 16-18 have been examined and are pending. 


Claim Objections
9.	Claim 1 is objected to because of the following informalities:  after the limitation “a parameter specifying the , it appears there should be a semicolon to separate this from the subsequent limitation. Please check and update accordingly.  Appropriate correction is required.
10.	Claims 16 and 17 are objected to for the same reason as claim 1 above. Please check and update accordingly.  Appropriate correction is required.
11.	Claims 1, 16, and 17 are further objected to because of the following informalities: the terms “first width” and “first height” of the first subpicture and “last width” and “last height” of the last subpicture are not clear. Recommend changing the foregoing to read “width” and “height” of the first subpicture and “width” and “height” of the last subpicture. Please check and update accordingly for these claims as well as their dependents.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2021/0203959 A1, hereinafter referred to as Chen, with reference to Provisional application No. 62/954,014 (see PTO 892), hereinafter referred to as 014, in view of Wang et al. (US 2021/0337228 A1 with reference to Provisional application No. 62/790,207), hereinafter referred to as Wang.
Regarding claim 1,  Chen discloses “A video decoding method, comprising: receiving data from a bitstream to be decoded as a current picture of a video [See Chen Figs. 3A-3B of a decoding process]; determining positions and sizes of subpictures in a set of subpictures of the current picture [See table 1 in fig. 10 where positions of each subpicture is given by syntax elements “subpic_ctu_top_left_x[i]” and “subpic_ctu_top_left_y[i]”. As to sizes, see syntax elements subpic_width_minus1[i] and subpic_height_minus1[i]. Refer to table 1 and ¶0032 of corresponding priority support 014], including: determining a first width and a first height of a first subpicture of the set of subpictures as specified in a sequence parameter set that is provided in the bitstream and applicable to the current picture [A width and height of a 1st subpicture are specified when index i=0 in the for-loop shown in table 1 of fig. 10]; setting a [A position of a 1st subpicture is given by the syntax elements “subpic_ctu_top_left_x[i]” and “subpic_ctu_top_left_y[i] when index i=0, i.e. the horizontal and vertical coordinates are [0,0]] that is relative to the current picture, the position of the first subpicture corresponding to a top-left position of the first subpicture, [Chen does not explicitly recite the foregoing limitation. See Wang below for corresponding support] a parameter specifying the [Chen does not explicitly recite the foregoing limitation. See Wang below for corresponding support.] deriving a last width and a last height of a last subpicture of the set of subpictures based on a width and a height of the current picture and sizes of one or more subpictures in the set of subpictures other than the last subpicture [Refer to Fig. 24 regarding a last subpicture of a picture and deriving its position and size based on the size of the picture and sizes and positions of previous subpictures. See e.g. ¶0006 of Chen’s priority support], the last width and the last height of the last subpicture of the set of subpictures being omitted in the sequence parameter set; [See for e.g. Tables 1 and 10 of Figs. 10 and 20, respectively, where the for-loop shows index i going from 0 to less than or equal to sps_num_subpics_minus1, where minus 1 is understood to exclude the last subpic, i.e. is omitted] and deriving a the sizes of the one or more subpictures in the set of subpictures other than the last subpicture, [Refer to Fig. 24 regarding a last subpicture of a picture and deriving its position and size based on the size of the picture and sizes and positions of previous subpictures. See e.g. ¶0006 of Chen’s priority support] the [See for e.g. Tables 1 and 10 of Figs. 10 and 20, respectively, where the for-loop shows index i going from 0 to less than or equal to sps_num_subpics_minus1, where minus 1 is understood to exclude the last subpic, i.e. is omitted]; and reconstructing the current picture based on the subpictures in the set of subpictures of the current picture and the determined positions of the subpictures.  [Refer to Chen’s decoding process 330B (Fig. 3B) consistent with aspects of the disclosed signaling subpicture partitioning information (abstract)] Although Chen’s teachings are found to be relevant with regards to the aforementioned features, Chen does not explicitly recite a position of the first subpicture  “that is relative to the current picture, the position of the first subpicture corresponding to a top-left position of the first subpicture, a parameter specifying the “that is relative to the current picture, the position of the first subpicture corresponding to a top-left position of the first subpicture, a parameter specifying the [Wang teaches offsets representing the distance between the top-left part of the subpicture and the top left part of the picture (See for e.g. ¶0064  of Wang and ¶0071 of priority support 207)]. As to “a parameter specifying the Reference ¶0122 of Wang and ¶0070-0071 of priority support 207, where the properties (i.e. location) of a subpicture (e.g. a 1st subpicture) may not be present/signaled in the SPS, i.e. are omitted. Also see the SPS syntax in ¶0138 of Wang and corresponding support in ¶00335 of the priority document]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means for signaling subpicture partitioning information disclosed by Chen to add the teachings of Wang as above to provide video coding techniques related to sub-picture management in an SPS which helps to increase coding efficiency, thus reducing the usage of network resources, memory resources, and/or processing resources at the encoder and the decoder (¶0064). 
Regarding claim 2,  Chen and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein a determined position of a current subpicture is expressed as an index of a coded tree block (CTB) at a corner of the current subpicture.” [See syntax elements “subpic_ctu_top_left_x[i]” etc. which specify position of top-left CTU of subpicture in units of CtbSizeY for each index [i] (e.g. Table 1 and para 0103).  Refer to Table 1 and para 0032 of corresponding priority support 014] 
Regarding claim 3,  Chen and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein the width and the height of the current picture are expressed in terms of a number of coded tree bocks (CTBs).” [Fig. 9 of Chen shows a particular picture partitioned into subpictures where the size of the picture can be viewed as an aggregated size of the CTUs shown. Subpicture width/height are expressed in units of CtbSizeY (para 0103). Also see Chen para 0339-0340 for support Refer to Fig. 7 in corresponding priority support 014.]
Regarding claim 5,   Chen and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein the subpictures in the set of subpictures are indexed.” [Table 1 and para 0103 show a subpicture index [i] as signaled in a loop of subpictures in the SPS.  See para 0039 and Fig. 8 of corresponding priority support 014. Please note, Wang ¶0125 also addresses a subpicture index.]
Regarding claim 9,   Chen and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein a last width and a last height of the last subpicture are inferred and are omitted in the sequence parameter set.” [See for e.g. para 0339-0340 of Chen. Refer to Tables 7A and 7B in ¶0071 of priority support, where subpic_ctu_top_left_x[i] and subpic_ctu_top_left_y[i] when not present (i.e. omitted) are inferred to be equal to zero (pg. 23)]
Regarding claim 10,   Chen and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen further discloses “wherein a slice address is signaled in the bitstream for a non-rectangular or raster scan slice in the current picture[See Chen Fig. 9 where square slices/subpictures can be found in a picture, where each subpicture has a signaled index [i]. Fig. 6 also discusses raster scan slices. See Figs. 4 and 7 of corresponding priority support 014], wherein the slice address is an index associated with a first coded tree block (CTB) in the slice.”  [Position of top-left CTU of subpicture is given in units of CtbSizeY for each index [i] (e.g. Table 1 and para 0103)]
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1 since the methods for encoding and decoding video are inverse operations as evidenced in Figs. 4 and 7 of the instant disclosure and Figs. 2A-2B (encoding) and Figs. 3A-3B (decoding) of Chen.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the decoder circuitry for performing the decoding operations, see Chen Figs. 3A-3B and corresponding text. 
Claims 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Wang, and in further view of Hendry et al. US 2022/0217415 A1 with reference to Priority data 62/905,150, hereinafter referred to as Hendry.
Regarding claim 11,   Chen and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Chen and Wang however do not teach “further comprising: receiving a picture order count of the current picture from a picture header of the current picture, the picture header being a raw byte sequence payload (RBSP) syntax element indicating a start of the current picture in the bitstream.” Hendry on the other hand from the same or similar field of endeavor teaches the foregoing. [Refer to the picture header RBSP syntax in ¶0176 which shows pic_order_cnt_lsb. See ¶0048 of priority document for support]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the means for signaling subpicture information disclosed by Chen and Wang to add the teachings of Hendry as above to provide techniques for signaling a picture header, where the POC corresponding to the recovery picture in the picture header instead of the slice header reduces redundant signaling; hence, the POC of the recovery picture is signaled once per GDR picture versus every slice of the GDR picture which therefore increases coding efficiency (¶0005).
Regarding claim 12,   Chen, Wang, and Hendry teach all the limitations of claim 11, and are analyzed as previously discussed with respect to that claim.  Chen and Wang however do not teach “wherein the picture order count of the current picture is signaled in one or more slice headers of the current picture.” Hendry on the other hand from the same or similar field of endeavor teaches the foregoing. [Refer to ¶0177 where slice_pic_order_cnt_lsb is found in the slice header. See ¶0048 of priority document for support] The motivation for combining Chen, Wang, and Hendry has been discussed in connection with claim 11, above. 
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 11. As to the decoder circuitry for performing the decoding operations, see Chen Figs. 3A-3B and corresponding text. 

Allowable Subject Matter
13.	Claims 6-8 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
6.	The video decoding method of claim 1, wherein the 
7. 	The video decoding method of claim 6, wherein the last width and the last height of the last subpicture are determined based on the sizes of the one or more subpictures in the set of suhpictures and the width and the height of the current picture.  
8.	The video decoding method of claim 6, wherein the last width of the last subpicture is determined by subtracting one or more widths of one or more last row subpictures in the set of subpictures except the last subpicture from the width of the current picture, and the last height of the last subpicture is determined by subtracting one or more heights of one or more last column subpictures in the set of subpictures except the last subpicture from the height of the current picture.  
13. (Original) The video decoding method of claim 11, wherein the picture order count is signaled in the picture header when the picture header is repeated in the bitstream.  
14. (Original) The video decoding method of claim 11, wherein the picture header has a flag for indicating whether the picture header is repeated, wherein the sequence parameter set applicable to the current picture includes a flag for indicating whether picture header repetition is allowed.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486